EXPENSE LIMITATION AND REIMBURSEMENT AGREEMENT This AGREEMENT is made this 28th day of January 2009, between CNI Charter Funds (the “Trust”), a Delaware statutory trust, City National Asset Management, Inc. (“CNAM”), a California corporation, and Reed, Conner & Birdwell, LLC, a Delaware limited liability company (“RCB”). WHEREAS, CNAM has entered into an Investment Management Agreement with the Trust pursuant to which CNAM agrees to provide, or arrange for the provision of, investment advisory and management services to certain series of the Trust; and WHEREAS, RCB has entered into a Investment Sub-Advisory Agreement with CNAM pursuant to which RCB agrees to provide investment advisory and management services to the RCB Small Cap Value Fund series of the Trust (the “Fund”); and WHEREAS, the Trust, CNAM and RCB believe that limiting the total expenses of shares of the Fund is in the best interests of the Fund; NOW, THEREFORE, the parties hereto do hereby agree as follows: 1.Limit on Operating Expenses.
